Title: To James Madison from William Jarvis, 17 March 1809
From: Jarvis, William
To: Madison, James


Sir
Lisbon 17th. March 1809
I had the honor to address you the 25th. Ulto. by the Brig Vestal of Hull, Lennant Jones, Master, acquainting you that in consequence of your instructions, I shipped on board the Brig Hetty Captn Morehouse in Octr. 1807 a pipe of port Wine say Lisbon Wine a pipe of Bucellos & a quarter Cask of port, which vessel being captured carried into England & herself with the rest of the Cargo condemned, and in consequence of some Water being mixed with your Wine, it being sold, & the proceeds appropriated to the Use of my House, I have taken the liberty to ship another pipe of Lisbon, one of Bucellos & a quarter Cask of port by the said Brig Vestal, which I hope will prove agreeable & to your satisfaction. There also goes by the same vessel a couple of small boxes of Citron for your Lady.
For the amount I have taken the liberty to draw a Bill on you in favour of the Department of the Treasury, in which is also included a pipe of Wine formerly shipped, as you will see by the inclosed Account Current. That now shipped is addressed to David Gelston Esqr Collector of the Port of New York. With entire Respect I have the honor to be sir Yr Mo: Ob: servt
William Jarvis
 